Title: From Thomas Jefferson to Thomas Mann Randolph, 18 June 1801
From: Jefferson, Thomas
To: Randolph, Thomas Mann


               
                  Dear Sir
                  Washington June 18. 1801.
               
               Yesterday came to hand your favor of the 13th. with the pleasing information of the health of the family. I recieved at the same time a letter of June 12. from mr Eppes informing me of his & Maria’s health, that he was then engaged in his harvest, and as soon as that should be over he proposed to go up to Monticello with Maria. he expressed great regret at not having removed her there sooner. I hope he will do it by slow motions & short stages.—I am glad the question of cleaning the ground was settled as you mention. I think it was placed on the true footing, that of ground to be grubbed for hire.
               We are still uncertain as to the fate of Egypt. the first arrivals must surely bring us information decisive.—at home we are opening treaties with the Southern Indians to obtain lands from them, or at any rate roads through their country. most of our vessels are selling off, or laying up. we are about to dismiss all the Marines, except a number sufficient for the half dozen ships which Congress obliged us to keep armed; though three of them would have been quite enough. the summer will be pretty closely employed in procuring the information necessary to enable Congress to reduce the Government to a reasonable scale of expence. we are hunting out & abolishing multitudes of useless offices, striking off jobs &c &c. never were such scenes of favoritism, dissipation of treasure, and disregard of legal appropriation seen. provided they did not spend more than all the appropriations amounted to, they overspent some & neglected others without regard to the legislative will.—my tenderest love to my ever dear Martha & the young people, & affectionate attachment to yourself.
               
                  
                     Th: Jefferson
                  
               
               
                  P.S. I have some idea you desired me to order the National gazette to you, or said you should order it, I do not recollect which. I shall see the editor to-day and if he has not recd. orders, will direct him to send it.
               
            